      Case 7:17-cv-00598-LSC-JEO Document 14 Filed 06/04/20 Page 1 of 2                   FILED
                                                                                 2020 Jun-04 PM 02:20
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

LARANDEN DEWAYNE PERRY,         )
                                )
   Petitioner,                  )
                                )
v.                              )              Case No.: 7:17-cv-00598-LSC-JEO
                                )
WARDEN PHYLLIS BILLUPS, et al., )
                                )
   Respondents.                 )

                              MEMORANDUM OPINION

      The magistrate judge filed a report on May 12, 2020, recommending the court

dismiss with prejudice Petitioner Laranden Dewayne Perry’s petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. 13). Although the parties were

advised of their right to file specific written objections within fourteen days, no

objections have been received by the court. (Id.).

      Having carefully considered de novo all the materials in the court file,

including the report and recommendation, the court ADOPTS the magistrate judge’s

report and ACCEPTS his recommendation. Accordingly, the court finds that the

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 in the above-styled

cause is due to be dismissed with prejudice.

      The court may issue a certificate of appealability “only if the applicant has

                                          1
       Case 7:17-cv-00598-LSC-JEO Document 14 Filed 06/04/20 Page 2 of 2




made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the issues

presented were adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). This court finds

Petitioner’s claims do not satisfy either standard.

      A separate order will be entered.

      DONE and ORDERED on June 4, 2020.



                                            _____________________________
                                                   L. Scott Coogler
                                             United States District Judge
                                                                                160704




                                           2
